Citation Nr: 9903778	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the left subcondylar and right jawbones, with limitation 
of motion and bruxism, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from February 1973 
to July 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).  In February 1996, the Board 
remanded the issues of entitlement to an increased rating for 
residuals of fracture of the left subcondylar and right 
jawbones, with limitation of motion and bruxism, and 
entitlement to service connection for a dysthymic disorder to 
the RO for further development.  The issue of entitlement to 
service connection for a dysthymic disorder was granted by 
the RO while the case was in remand status and no 
disagreement has been expressed with the rating assigned by 
the RO.  Inasmuch as the allowance represents a complete 
grant of the benefits sought with regard to the psychiatric 
disorder, the issue is no longer before the Board.

Additionally, the Board notes that while the case was in 
remand status, a rating decision dated in July 1998, 
increased the disability rating of the veteran's service-
connected residuals of fracture of the left subcondylar and 
right jawbones, with limitation of motion and bruxism, to 20 
percent.  Nevertheless, the Board notes that the increased 
rating granted by the RO in July 1998, was not a full grant 
of all of benefits possible for the veteran's jaw disorder, 
and as the veteran has not withdrawn his claim, the issue of 
entitlement to an increased rating for residuals of fracture 
of the left subcondylar and right jawbones, with limitation 
of motion and bruxism is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal 



reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  

It is noted that when the appeal was initiated the RO 
considered whether referral of this claim for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b) was warranted.  
The Board observes that no specific argument has been raised 
regarding the RO determination with respect to the 
applicability of section 3.321, and the Board finds that the 
schedular criteria used in the evaluation of the veteran's 
disability are adequate.  Therefore, the Board finds that no 
further action is warranted with regard to 38 C.F.R. 
§ 3.321(b) (1998). 


FINDINGS OF FACT

Manifestations of the veteran's service-connected jaw 
disorder include limited motion of the temporomandibular 
articulation of the inter-incisal range of 22 to 25 
millimeters, lateral excursion of 3 millimeters, pain, 
malocclusion, and bruxism.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left subcondylar and right 
jawbones, with limitation of motion and bruxism, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.150, Diagnostic Codes 9904-9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that in 1973, 
he sustained an injury to the left side of his mandible.  He 
complained of paresthesia on the left side of the mandible 
and anterior portion of the right side of the mandible.  A 
constant dull pain was felt on the left side of the mandible 
with extreme tenderness just superior to the angle of the 
mandible.  Clinical examination revealed a limited ability to 
open his mouth to approximately 1-inch.  X-rays revealed a 
right anterior body fracture between teeth numbers 27 and 28, 
and a left subcondylar fracture.  The veteran was admitted  
for a closed reduction on the left side with arch bars, and 
an open reduction on the right mandible body fracture.  Tooth 
number 28 was extracted.  The veteran was hospitalized for 6 
weeks.  

Subsequent to service discharge, a dental examination 
conducted in June 1985, disclosed complaints of popping in 
the temporomandibular joint and a bruxing habit.  Examination 
revealed a popping of the left temporomandibular joint, 
anterior open bite, and severe attrition of the posterior 
molars.  In centric relation, the veteran occluded on the 
first molars, and in the centric occlusion, only his molars 
contacted.  He could occlude on the cusp tips of the other 
teeth in lateral excursions.  Orthodontia was recommended.

VA outpatient treatment records in February 1990, revealed 
that the veteran complained that his jaw hurt on the right 
side on biting.  On examination, malocclusion with several 
molars missing was shown.  There was a "hitch" in the 
opening motion with some clicking.  The assessment was 
temporomandibular joint dysfunction syndrome, right.  
Thereafter, he complained of severe left jaw pain.  In April 
1990, the veteran was treated for chronic periodontitis.  A 
tissue examination of the veteran's gingival tissue from the 
left mandible conducted in May 1990, indicated nonspecific 
chronic gingivitis.  It was noted that the veteran underwent 
dental surgery for receding gums.   

A VA dental examination conducted in April 1996, revealed 
complaints of pain and popping in the temporomandibular 
joint.  The veteran stated that both sides of his jaw hurt, 
and after talking for long periods, he would experience joint 
pain.  On examination, it was noted that the right temporal 
mandibular joint popped upon opening the mouth.  The examiner 
stated that the veteran's disability had no effect on 
everyday activities, although it was noted that the veteran 
had difficulty masticating a normal diet containing foods of 
various consistencies.  The diagnoses were periodontitis; 
status post fracture of the mandible, right "parasymphysis" 
(sic) by history; clicking of the temporomandibular joint, 
pronounced on the right side, temporomandibular joint 
syndrome; missing teeth; limitation of ability to open mouth; 
and it was noted that the veteran was wearing an acrylic 
night guard.  

A VA dental examination conducted in December 1996, noted 
missing teeth; additionally, the remaining teeth showed 
abrasive wear consistent with bruxing habit.  The veteran 
winced in pain when opening his mouth to approximately 30 
millimeters.  He was able to perform lateral jaw movements, 
but reported a tight feeling, bilaterally.  Thereafter, a VA 
dental examination conducted in May 1997, reported missing 
teeth and malocclusion.  The molar teeth had cusps abraded.  
On opening the mouth, it was noted that there was a left jaw 
shift.  The veteran was able to open his mouth to 
approximately 22 to 25 millimeters.  The lateral jaw 
movements were minimal to approximately 3 millimeters, 
bilaterally.  The veteran stated he had constant pain that 
was aggravated by yawning or sneezing.  He had to cut apples 
to eat them.  The veteran reported that he had increased jaw 
pain when he would grind his teeth at night.  The diagnosis 
was myofascial pain dysfunction associated with 
temporomandibular joint, with limited jaw movements.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.  

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES (hereinafter SCHEDULE), codified in C.F.R. 
Part 4 (1998), which includes diagnostic codes that represent 
particular disabilities.  The veteran's service-connected jaw 
disorder is rated based on the malunion of the mandible, and 
on the associated limitation of motion of the 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Codes 9904, 9905.  Diagnostic Code 9904 provides 
that malunion of the mandible is evaluated on the basis of 
the resulting degree of impairment of motion and the relative 
loss of masticatory function.  A 20 percent rating is 
permitted when the displacement is severe.  38 C.F.R. 4.150, 
Diagnostic Code 9904.  This is the maximum schedular 
evaluation under this diagnostic code.  Under the provisions 
of Diagnostic Code 9905, limitation of motion of the 
temporomandibular articulation from 21 to 30 millimeters 
warrants a 20 percent evaluation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  A 30 percent evaluation is warranted 
when the inter-incisal range is between 11 to 20 millimeters.  
Id.  When the inter-incisal range is between 0 to 10 
millimeters, a 40 percent disability rating is appropriate.  
Id.  The maximum disability rating based on range of lateral 
excursion from 0 to 4 millimeters is 10 percent, not to be 
combined with inter-incisal movements.  Id.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA dental examination conducted in December 1996, noted 
that the veteran winced in pain when opening his mouth to 
approximately 30 millimeters.  He was able to perform lateral 
jaw movements, but reported a tight feeling, bilaterally.  
The most recent medical evidence in 1997 reported that the 
veteran's inter-incisal range had decreased to approximately 
22 to 25 millimeters.  The lateral jaw movements were to 
approximately 3 millimeters, bilaterally.  Based on the 
criteria for an increased rating to 30 percent, these 
findings do not support a rating in excess of 20 percent 
under the provisions of Diagnostic Code 9905.  As noted 
above, a 20 percent disability rating is the maximum 
schedular evaluation under the provisions of Diagnostic Code 
9904.  The Board notes that this rating contemplates severe 
displacement of the mandible based on limitation of motion 
and the loss of masticatory function.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  The intent of the SCHEDULE is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

38 C.F.R. § 4.150, Diagnostic Code 9905, is a code that 
considers range of motion and other factors.  A rating must 
be coordinated with the impairment of function.  38 C.F.R. § 
4.21 (1998).  In the instant case, Diagnostic Code 9905 has 
been considered in conjunction with Diagnostic Code 9904, 
which contemplates the relative loss of masticatory function.  

Nevertheless, the Board has considered the possibility of 
entitlement to an additional evaluation under 38 C.F.R. §§ 
4.40 and 4.45, and whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. at 204-205.  In this regard, VA outpatient treatment 
records in February 1990, reported that the veteran 
complained of left jaw pain when biting, and thereafter of an 
episode of nonfunctional severe left jaw pain.  In 1996, the 
veteran complained of pain and popping in the 
temporomandibular joint.  He noted that both sides of his jaw 
hurt, and after talking for long periods, he would experience 
joint pain.  The veteran winced in pain when opening his 
mouth to approximately 30 millimeters.  However, the examiner 
stated that the veteran's disability had no effect on 
everyday activities, although it was noted that the veteran 
had difficulty masticating a normal diet containing foods of 
various consistencies.  Thereafter, in 1997, the veteran 
stated that he had constant pain that was aggravated by 
yawning or sneezing.  He had to cut apples to eat them.  The 
veteran reported that he had increased jaw pain when he would 
grind his teeth at night.  The Board notes that the veteran's 
inter-incisal range had decreased to 22 to 25 millimeters.  
However, this loss of motion was contemplated in the 
increased rating to 20 percent by the RO in July 1998.  The 
most recent medical evidence of record does not contain any 
documentation of additional loss of jaw motion due to pain.  
The veteran is able to eat foods, except biting into large 
items such as apples.  No other loss of function was reported 
on the most recent examination.  In the absence of current 
evidence of severe pain on use and dysfunction such as to 
warrant a higher rating, the Board must conclude that the 
preponderance of the evidence is against an increased 
evaluation for residuals of fracture of the left subcondylar 
and right jawbones, with limitation of motion and bruxism.


ORDER

Entitlement to an increased rating for residuals of fracture 
of the left subcondylar and right jawbones, with limitation 
of motion and bruxism, is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

